DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-14 are pending in the application.
Priority
	This application is a U.S. National Stage entry of PCT/US2018/023455, filed 03/21/2018, and claims priority benefit of U.S. Provisional Patent Application 62/474,686, filed 03/22/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/21/2019 and 07/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of 
    PNG
    media_image1.png
    201
    159
    media_image1.png
    Greyscale
as species of the compound in the claimed invention and cancer as the disease in the claimed method of treatment in the reply filed on 06/10/2021 is acknowledged.
As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of invention (see above) is free of the prior art. According to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If the search is extended and a non-elected species is not found allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. 
    PNG
    media_image2.png
    524
    444
    media_image2.png
    Greyscale
where R1 is C or N, R2 is O,S,C or N (0-3 independent instances), R3 is N or CH, and A is any non-H atom (0-10 independent instances), with unrestrained substitution at any open valence (including H-replacement).  Note that the search did not comprise compounds wherein X-E is hydrogen halogen, -ORa, -O-(CH2)1-4Ra, -CN, -NO2 or wherein E is any group other than phenyl or substituted phenyl.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2021.
In the interest of compact prosecution, claims have 1-4 and 6-14 been searched and examined to the extent to which they are readable on the above-identified nonelected species. 
It has been determined that the entire scope claimed is not presently patentable.
Claim Objections
	Claim 8 is objected to as dependent upon a rejected base claim and for comprising embodiments outside the extended search bounds.
	Claim 14 is objected to for comprising embodiments outside the extended search bounds.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide specific description for “isomers” and just a mere recitation of “isomers” is not sufficient to comply with the written description requirement. As noted above, here are many different kinds of isomers, e.g. regioisomers, constitutional isomers, stereoisomers, etc. Constitutional isomers are isomers with different connectivity that have the same molecular formula. For example, n-propanol and methyl ethyl ether have the same molecular formula, C3H8O but are entirely different molecules. What are these “isomers?” What do these look like? Where does Applicant teach how to make the different “isomers?” Do these isomers still meet the requirements of Formula (I) in claim 1? 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites that “E is selected from aryl, heteroaryl, carbocyclyl, heterocyclyl, and of which is optionally substituted with one to three R5 substituents”.  However, claim 2 lacks antecedent basis, as claim 1 recites the limitation that the aryl or heteroaryl is substituted with one to three R5 substituents (not optionally substituted with said substituents).  
Claim 4, depending from claim 3, recites 
    PNG
    media_image3.png
    133
    172
    media_image3.png
    Greyscale
 as an option for R3; the claim lacks antecedent basis for this group, as claim 3 does not comprise such a group within the recited limitations.
Claim 5, depending from claim 3, recites several groups for R3, none of which reside within the limitations of claim 3, for example, 
    PNG
    media_image4.png
    91
    110
    media_image4.png
    Greyscale
, which lacks the alkene functionality that appears in all the alternatives recited in claim 3.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by HUDSON (WO 2017156495 A1; effective filing date 05/26/2016; cited by Applicants).
Regarding claims 1 and 2, the reference discloses BTK inhibitors A28, A29, A30, A31 and A32 on p. 423, 426, 427, 427 and 428, respectively:

    PNG
    media_image5.png
    499
    593
    media_image5.png
    Greyscale
, which are compounds of Formula (I), where A is CR1, R1 is H, B is N, G=D=CH, R2 is 
    PNG
    media_image6.png
    71
    143
    media_image6.png
    Greyscale
, X is O, E is aryl, R4 = R5 = H, (or R4 = H or CN in compound A32), R3 is a group having a double bond.

    PNG
    media_image7.png
    106
    109
    media_image7.png
    Greyscale
where Y is C(=O) and R7-R8 are H.
	Regarding claims 6 and 7, in the compounds A is CR1, R1 is H, B is N, G and D are CH.
As to claim 9, the reference teaches pharmaceutical compositions comprising the inventive compounds and excipients at, for example, [0006], [0061], [0802].
Regarding claim 10, the compounds and compositions are taught as useful in methods of treatment of autoimmune disease ([0809], [0948], claim 58).
Regarding claims 12 and 13, the compounds and compositions are taught at least as useful in methods of treatment of cancer/cancer tumors ([xxx], [xxx], [0075]), autoimmune disease ([xxx], [xxx], [xxx]), inflammatory disease ([xxx], [xxx], [xxx]),
Claims 1, 2, 4, 6, 7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by OWENS (WO 2016/210165 A1; effective filing date 28 Dec 2015).
Regarding claims 1 and 2, the reference discloses BTK inhibitors, including at p. 71, Example 3: 
    PNG
    media_image8.png
    308
    242
    media_image8.png
    Greyscale
, which is a compound of Formula (I), where A is CR1, R1 is amino, B is N, G=D=CH, R2 is 
    PNG
    media_image6.png
    71
    143
    media_image6.png
    Greyscale
, X is O, E is aryl, R4 is H or F, R3 is a leaving group having a double bond.

    PNG
    media_image9.png
    109
    129
    media_image9.png
    Greyscale
, where Y is C(=O), R6 is H, R7 is C4 alkyl, and R8 is CN.
Regarding claims 6 and 7, in the compounds A is CR1, R1 is amino, B is N, G and D are CH.
As to claim 9, the reference teaches pharmaceutical compositions comprising the inventive compounds and excipients at, for example, p. 5 lines 14-17, p. 16 lines 27-32 and p. 41 lines 13-25.
Regarding claim 10, the compounds and compositions are taught as useful in methods of treatment of various autoimmune diseases (Abstract, p. 6 line 28 - p. 9 line 2, claim 27).
Regarding claim 11, the compounds and compositions are taught as useful in methods of treatment comprising administration of the cited compound in combination with therapeutic agents, including, for example, methotrexate, antihistamines, etc. (see p. 60 line 1 - p. 67 line 2)
Regarding claims 12 and 13, the compounds and compositions are taught at least as useful in methods of treatment of cancer/cancer tumors (Abstract, p. 6 line 34, p. 9 lines 20-30), autoimmune disease (Abstract, p. 6 line 34, p. 7 lines 5-10, claim 27), inflammatory disease (Abstract, p. 6 line 34, p. 7 line 12, p. 9 lines 7-19).
Examiner Comment
The examiner has sought to provide a representative, but not exhaustive, selection of prior art commensurate in scope with the claimed subject matter as it reads on the extended prior art search described herein.  However, as the prior art record related to the instant invention is voluminous and diffuse,  Applicants are requested in their reply and/or subsequent amendments to clearly indicate and set forth in the claims the novel and unobvious subject matter claimed, in order to expedite prosecution.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,933,063. Although the claims at issue are not identical, they are not patentably distinct from each other because certain of the patented compounds of claim 2 anticipate the cited claims of the instant application, as they are compounds of Formula (I) and fulfil all the structural limitations recited in these claims.
Claims 1-3, 6, 7 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 24 of copending Application No. 17/140,025. Although the certain of the claimed compounds and compositions of claims 23 and 24 anticipate the cited claims of the instant application, as they are compounds of Formula (I) and fulfil all the structural limitations recited in these claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/Primary Examiner, Art Unit 1625